 MILLIGKTS-LOCAL 1102101of the above named labor organization, the Respondent has engaged in and isengaging in unf air labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The' aforesaid unfair labor practices are unfair labor practices- affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Millwrights Local'1102,United Brotherhood of Carpenters, andJoiners of America,AFL-CIO;United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO; UnitedBrotherhoodof Carpenters and Joiners of America,AFL-CIO, CarpentersDistrict Council ofDetroit,Wayneand Oakland Counties andVicinityandDon Cartage Co. Inc.Case No. 7-OD-26. July 23,1958--DECISION AND ORDER QUASHING NOTICE OF HEARINGThis proceedingarisesunder Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfairlabor practice within the meaning of paragraph (4) ' (D) ofsection 8 (b), the Board is empowered and directed to hear and de-termine the dispute out of which such unfair labor practice shallhave arisen.:.."On October 11, 1957, Don Cartage Co., Inc., referred to hereinafteras the Company, filed a charge with the Regional Director for theSeventh Region, alleging that Millwrights Local 1102, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, hereinafterreferred to as Local 1102; United Brotherhood of Carpenters andJoiners of America, AFL-CIO, hereinafter referred to as the Inter-national;and United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Carpenters District Council of Detroit, Wayneand Oakland Counties and Vicinity, hereinafter referredto asDistrictCouncil, had engaged in and were engaging in, certain unfair laborpractices within the meaning of, Section 8 (b) (4) (D) of the Act.The charge alleged in substance that Local 1102, the International,and the District Council, had engaged in and were engaging in actionwhich induced and encouraged the-employees of the Company andemployees of other employers, to engage in a concerted refusal towork in the course of their employment with an object of forcing orrequiring the Company to assign particular work to employees whoare members of Local 1102 rather than to employees who are membersof Riggers Local 575, International Association of Bridge, Structuraland OrnamentalIronworkers, AFL-CIO, hereinafter referred to as121 NLRB No. 30. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiggers Local 575, to whom the particular work had already beenassigned by the Company.Thereafter, pursuant to Section 10 (k) of the Act and Sections 102.71and 102.72 of the Board's Rules and Regulations, Series 6, as amended,the Regional Director investigated the charge and provided for anappropriate hearing upon due notice.The hearing was held at De-troit,Michigan, on January 22, 1958, before Emil C. Farkas, hearingofficer.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. The rulings of the hearingofficermade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in the case, and upon consideration of thebriefs filed by the parties,' the Board makes the following :FINDINGS OF FACT1.Don Cartage Co., Inc., is engaged in commerce within the mean-ing of the Act.'2.Local 1102, Carpenters International, District Council andRiggers Local 575 are labor organizations within the meaning of theAct.'.3.The Company is a member of Machinery Movers and ErectorsDivision, Michigan Cartagemen's Association, hereinafter referred toas the Association which has entered into collective-bargaining agree-ments on behalf of its members, with Riggers Local 575 since 1947.4The current agreement, effective May 1, 1956, expires on April 30, 1959.In the early 1950's, Riggers Local 575 and Local 1102 became involvedin numerous jurisdictional disputes, which erupted in violence result-ing in injury to members of both organizations. In March 1955, thetwo Locals, prodded by their respective parent International Unions,established an arbitration committee to review and attempt to find a-formula for the peaceful solution of their jurisdictional problems.After approximately a year of unproductive efforts, the parent Inter-1 Onlythe Charging Parties tiled a brief.8 The parties stipulated that during the fiscal year ending September 80, 1957, DonCartage Co:,Inc , received revenues in excess of $1,000,000 for servicesperformed outsidethe State of Michigan.8 The partiesstipulated to these facts.4 In 1957 Riggers Local575 was certified as the representative of employees of the As.sociation in a unit including all riggers and their apprentices,but excludinginteralto,employees classified as millwrights.SeeMachinery Movers and Erectors Division, Mich-igan Cartegemen'sAssociation,117 NLRB 1778,for a description of the unit. In mak-ing Its unit finding,the Board specificallynoteditwas not making a jurisdictional awardin the sense of job content or work assignment. MILLWRIGHTS LOCAL 1102103national Unions notified the two locals that unless they entered into afirm and binding agreement providing for the orderly settlement ofjurisdictional disputes, the Internationals' presidents would establishmachinery for that purpose. In accordance with such notice, theInternationals' presidents appointed John T. Dunlop to supersede thelocal arbitration committee.In May 1957, Dunlop issued a decisionoutlining in detail the various operations to be assigned to each unionand providing in case of the Locals' failure to adjust a dispute, thepresidents of the Internationals would make final settlement in accord-ance with terms of the Dunlop decision.The Dunlop decision alsocontained the following provisions :In accordance with the local agreement to arbitrate datedMarch 28, 1955, and the agreement and instructions of the twoGeneral Presidents dated February 2, 1956, and May 31, 1956, theofficers and members of Millwright Local 1102 and Riggers Local575 are directed to place into effect and comply fully with theabove decision.The jurisdictional controversies of the past be-tween the two local unions shall be replaced by a mutually con-structive and cooperative relatioinship.5The officers and members of Millwrights Local 1102 andRiggers Local 575 agree to comply with the above instructions anddecision.'Neither the Company nor the Association has even been bound underany contractual arrangement or understanding requiring submissionof jurisdictional disputes to the National Joint Board or to any other,-agency, or individual.On September 9, 1957, the Company entered into a contract withtheUtica Bend Corporation for the rehabilitation of a section ofUtica Bend's Plant No. 3.At the same time it secured a subcontractfrom another contractor to perform additional work on the sameproject.Work under these contracts was commenced during the thirdweek in September, with the Company itself performing-with'its ownemployees that portion of its contracts involving dismantling and re-locating machinery from another section of the plant.Shortly after such work commenced, International RepresentativeLaing of Carpenters International, and International RepresentativePoole of the.Ironworkers, were dispatched by their Internationalpresidents to investigate a complaint from L. Weir, secretary of theDistrict Council, that some work being performed by the Company onthe Utica Bend project had been improperly assigned to riggers, andthat under the Dunlop decision it should have been assigned to mill-wrights.On October 7,1957, Laing and Poole, together with officials5 This provisionwas executed by the presidents of the respective International Unions.O This provision was signedby Paul C. Allen,business manager of Riggers Local 575,and byL. C. Weir,secretary of theDistrictCouncil on behalf of Local 1102. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Local 1102 and Riggers Local 575, met with GeneralManagerJardine of the Company and officials of two other subcontractors work-ing on the project.Poole informed Jardine that he had arranged themeeting to formally advise Jardine that it was the official position ofthe Ironworkers International and of the Carpenters Internationalthat work being performed by Don Cartage on the project came withinthe scopeof the Dunlop decision, and that the two InternationalUnions aswell as RiggersLocal 575 and Local 1102 were in accordwith suchassignmentsand had bound themselves to enforce them.Jardine replied that he never heard of Dunlop, knew nothing of hisdecision, was not a party to any agreement over assignment of workand therefore could not be required to comply with the Dunlop deci-sion.Laing and Business Representative Carpenter of Local 1102indicated that unless Jardine was prepared to make immediate re-assignmentof the work to members of Millwrights Local 1102, thatorganization was prepared to and would picket the site.Morrison,president of Riggers Local 575, indicated that his organization con-sidered that the work performed by the Company on the project didnot come under the Dunlop decision, and that his organization agreedwith the Company that the work was properly assigned to riggers pur-suant to its contract with the Company and its NLRB certification.Morrison further indicated that his organization would not honor anypicket lines that Local 1102 or the Carpenters' union might set up.After some further discussion, Jardine agreed temporarily to dis-continue performing any of the disputed work, and to make his finaldecisionwithin a dayor so afterhe had studied the Dunlop decision'and consulted with officials of the Association and with Business Man-ager Paul Allen of Riggers Local 575, who was then out of town.Local 1102 agreed to defer establishment of a picket line until advisedof Jardine's final decision.Two days later, Jardine advised Carpenter that he had decided tocontinue to operate as he had beendoing, withassignmentof the dis-puted work to riggers, rather than to millwrights.The followingmorning, October 10, 1957, Local 1102 established a picket line at themain entranceand parking lot gates of the Utica Bend project. Bynoon a number of employees at the project had left their jobs.Onthe first day the pickets carried signs which read "AFL Millwrightson Strike."On the next day additional signs were carried whichread, "Don Cartage Co. violates International Agreement."Alltrades working on the project except the riggers honored the picketline.The picketing continued until October 16, 1957, when it was dis-continued after execution of an affidavit of agreement by Don Jardineand L. M. Weir, under the following circumstances : Jardine tele-phoned to Carpenter on October 15 and indicated he was ready to MILLWRIGHTS LOCAL 1102105sign an agreementin order to get the picket line off the Utica Bend job.As a directresult ofthisphone conversationJardine met with Car-penter and Jack Wood,business agent of theDistrict Council at theUtica Bend Corporationofficesthe next morning, at which time Car-penter handed Jardine a copy of Millwrights Local 1102 collective-bargaining agreementand a copy of the Dunlopdecision.Jardinedeclined to sign the collective-bargaining agreementon the groundthat he did not have authorityto sign onbehalf of the Company,and could not obtain authority because the president of the Companywas enrouteto Cuba.Aftersome discussion,Wood called Weir, andwas informed that despite Jardine's indicated willingnessto assignwork to members of Local 1102, the pickets would notcomeoff untilthe Company actually signedsome form of agreement.Wood askedJardine whether he would be willingto sign anaffidavit of agree-ment to be bound by the Dunlop decision which designated the dis-puted work as millwright work. Jardine again replied that he lackedauthority to sign any agreement, and the meeting broke up.There-after Jardine met with variousofficialsof the Utica Bend Corpora-tion who urged him to get the dispute settled so the other tradescould go back to work.7 Jardine then called the District Council'soffice and asked Wood, "What is the affidavit you wanted me to sign?Dictate it and I will sign it and let's get the picket line off."Woodarranged for a meeting between Jardine, Weir, Carpenter, and him-selfat the District Council's office that afternoon, at which timeJardine was given a copy of the affidavit of agreement.After check-ing with his attorneys, and after Jardine's request for insertion of aclause that the Company was not waiving its legal rights was rejected,Jardine and Weir signed' the affidavit of agreement, Jardine there-upon advised Carpenter that he could use four millwrights on thejob.The picket line was discontinued that evening and was not re-sumed for the duration of the job, which at the time of the hearinghad been completed. The affidavit of agreement recites that Jardine isfamiliar with the contents of the Dunlop decision and that the Com-panyrecognizesthe application of that agreement to work presentlybeing performed and to all future work to be performed by the Com-pany, and that it agrees to be bound by all the terms of the agree-mentin assigning such work.APPLICABILITY OF THE STATUTESection 10(k) of theAct, whichempowers and directs the Boardto hear and determine disputes out of which Section 8(b) (4) (D)7 This wasjust one of the many meetings which Jardine testified he had with UticaBend officials and other individuals who were interested in getting the dispute settled,and who brought pressure upon him to wind it up.He testified that as the result ofsuch pressures he finally called Carpenter on October 15 to indicate his willingness toassign work to members of Millwrights Local 1102. 106DECISIONS OF NATIONAL LABORRELATIONS BOARDcharges have arisen, also contains mandatory limitations upon the-Board's authority to make a determination of dispute in certain cir-cumstances.Thus, Section 10 (k) provides:... The Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shallhave arisen, unless, within ten days after notice that such chargehas been filed, the parties to such dispute submit to the Boardsatisfactory evidence that they have adjusted or agreed uponmethods for the voluntary adjustment of the" dispute.Uponcompliance by the parties to the dispute with the decision of theBoard or upon such voluntary adjustment of the dispute, suchcharge shall be dismissed. [Emphasis supplied.]Clearly the purpose of the italicized provision was to afford theparties an opportunity to settle jurisdictional disputes among them-selveswithout Government intervention whenever possible.'Thisprovision therefore requires that the Board withhold any determina-tion of a jurisdictional dispute not only when there has actually beena voluntary adjustment, but also whenever the Board has before it"satisfactory evidence" that as of the time the charge was,filed, orwithin 10 days after notice that such charge was filed, the partieshave agreed upon methods for the voluntary adjustment of thedispute.'Before and since Riggers Local 575 executed its contract with theCompany, it and Local 1102 were bound by agreement to settle theirjurisdictional disputes in accordance with the Dunlop decision.'°While the Company was not initially a party to such agreement, itlater, within 10 days of its filing the charge, did sign an agreementrecognizing the applicability of the Dunlop decision to the work indispute and agreeing to be bound by the terms of the Dunlop decisionin making work assignments on the Utica Bend job and for all futurework of the Company. The fact that the Company agreed upon thismethod of voluntary adjustment of the dispute in the midst of picket-line activity does not detract from the force of the agreement insofar- as the Board's power to determine the dispute is concerned. Section10 (k) necessarily assumes the existence of activities prohibited bySection 8 (b) (4) (D), but nevertheless clearly provides for thevoluntary settlement of -jurisdictional difference without govern-mental intervention.llNor does the fact that Riggers Local 575disagreed with the decision of its International Union that under the'Dunlop decision the work in dispute belonged to millwrights, or that8 A.WLee, Inc,113 NLRB 947, 951 ;William F. Traylor, 97NLRB 1003.See alsoAcousticalContractorsAssociationof Cleveland,119 NLRB 1345.9 Cf.William F. Traylor, supra.IB A.W. Lee, Inc.,supra;William F. Traylor,supra;Roy StoneTransferCorporation,99 NLRB 662.21AcousticalContractors Association of Cleveland,supra. BALLAS EGG PRODUCTS, INC.107the, Company might, despite its execution of the affidavit of agree-ment, refuse to follow the agreed-upon methods of settlement,12 alterthe situation.We have held in view of the terms of Section 10 (k)that neither the announcement in advance of a party to an agreed-upon method for settlement that it does not intend to comply withthe determination resulting therefrom," nor its subsequent failure toabide by the determination 14 gives the Board power to determinethe dispute.In view of the foregoing circumstances we conclude and find thatthe parties had agreed upon a method for the voluntary settlementof the dispute in question.The binding effect of this agreement isnot affected by the certification of Riggers Local 575 as the bargain-ing representative of the Association's employees including em-ployees of the Company or by the existing contract between theAssociation and Riggers Local 575, sinceinter alia,the certificationexpressly excluded millwrights from the bargaining unit, and thecontract was impliedly made subject to the provisions of the statuterelating to agreed-upon methods for the voluntary settlement ofdisputes.lsAccordingly, we find that the Board is without authorityto determine the dispute, and shall quash the notice of hearing.ie[The Board quashed the notice of hearing.]19The Company filed the charge herein,prior to its execution of the affidavit of agree-ment.It hasin factcompliedwithterms of the Dunlop agreement with respect to theUtica Bendproject, by itsassignment of some of the work itperformedthereon to mem-bers of Millwrights Local 1102.-isMeyer Furnace Company,114 NLRB 924, 930.14A. W. Lee,Inc., supra;William F.Traylor,supra.35 Acoustical Contractors Associationof New York,Inc.,120 NLRB 837.1E In accordancewith the Board'sRules and Regulations,the charge hereinwill not bedismissed,but will remain on file in the Regional office.Ballas Egg Products,Inc.andAmalgamated Meat Cutters andButcher Workmen of North America, Local No. 346,AFL-CIO,Petitioner.Case No. 8-RC-3009. July 23, 1958SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election issued on July 29,1957,1 an election by secret ballot was conducted on August 16, 1957,under the direction and supervision of the Regional Director for theEighth Region, among the production and maintenance employeesat the Employer's Muskingum County, Ohio, plant:Following theelection a tally of ballots was furnished the parties which showedthat of 168 ballots cast, 16 were for, and 65 against, the Petitioner,and 87 ballots were challenged.'1Unpublished.121 NLRB No. 27.